 


114 HR 1973 IH: To require the Nuclear Regulatory Commission to retain and redistribute certain amounts collected as fines.
U.S. House of Representatives
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1973 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2015 
Mrs. Lowey introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require the Nuclear Regulatory Commission to retain and redistribute certain amounts collected as fines. 
 
 
1.Use of fundsThe Nuclear Regulatory Commission shall retain amounts collected for safety-related fines, and shall distribute those amounts to counties for maintaining radiological emergency preparedness plans required in connection with the nuclear facility with respect to which the fines were collected.  